DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 10-12, 14 and 35-36 rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 2020/0187245, “Fujishiro”) in view of Chen et al. (US 2019/0124715, “Chen”) and its provisional application 62/576245 (“Chen245”).
Examiner’s note: in what follows, references are drawn to Fujishiro unless otherwise mentioned.
Fujishiro discloses “Communication Control Method” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a message sending method, being applicable to user equipment, and comprising: 
sending a first message of random access to a base station ([0149 and Fig. 12] “When the random access procedure is started, the UE 100 transmits the Msg1 (random access preamble) to the eNB 200 in step S412.”), 
wherein the first message of random access comprises first indication information, and the first indication information indicates a data amount of an uplink common control channel service data unit (CCCH SDU) comprised in a third message of random access to be sent ([0149] “The UE 100 may notify the eNB 200 of the indication to transmit data larger than the allowable amount of data by the random access preamble.”, and [0151] “the UE 100 does not include the uplink data in the RRC message, but multiplexes and transmits the uplink data (DTCH) and the RRC message (CCCH) in the MAC layer.” See below for transmitting the msg3, and Chen below for CCCH SDU.); 
receiving a second message of random access from the base station ([0150 and Fig. 12] “In step S413, the eNB 200 transmits the Msg2 (random access response) to the UE 100 … the eNB 200 transmits an uplink grant indicating the uplink resource (time/frequency resource) allocated to the UE 100 by the Msg2”); and 
sending the third message of random access via uplink resources indicated by the second message of random access ([0151 and Fig. 12] “In step S414, the UE 100 transmits, to the eNB 200, the Msg3 with data using the time/frequency resource indicated by the uplink grant.”).
It is noted that while disclosing a RA procedure with a data size, Fujishiro does not specifically teach about an allowable data amount greater than or equal to a data 
a data amount allowable to be transmitted via the uplink resources is greater than or equal to a data amount of the uplink CCCH SDU third message of random access ([Chen, 0446] “the minimum size of UL grant provided by NW for Msg3 transmission is equal or larger than the size of CCCH SDU” See last Par. on P29 and first Par. on P30 of Chen245.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Fujishiro by using the features of Chen in order to reduce latency and allow effective wireless communications between two network entities such that “The method also includes the UE transmitting the system information request message to the base station through CCCH” [Chen, 0005]. 

Regarding claim 10, a resource allocating method, being applicable to a base station, and comprising: 
receiving a first message of random access from user equipment ([0149 and Fig. 12] “When the random access procedure is started, the UE 100 transmits the Msg1 (random access preamble) to the eNB 200 in step S412.”), 
wherein the first message of random access comprises first indication information ([0149] “The UE 100 may notify the eNB 200 of the indication to transmit data larger than the allowable amount of data by the random access preamble.”, and [0151] “the UE 100 does not include the uplink data in the RRC message, but multiplexes and transmits the uplink data (DTCH) and the RRC message (CCCH) in the MAC layer.” See below for transmitting the msg3, and Chen below for CCCH SDU.); 
determining, according to the first indication information, a data amount of an uplink CCCH SDU common control channel service data unit (CCCH SDU) comprised in a third message of random access to be sent by the user equipment ([0149] “The UE 100 may notify the eNB 200 of the indication to transmit data larger than the allowable amount of data by the random access preamble.”, and [0151] “the UE 100 does not include the uplink data in the RRC message, but multiplexes and transmits the uplink data (DTCH) and the RRC message (CCCH) in the MAC layer.” See below for transmitting the msg3, and Chen below for CCCH SDU.); 
generating a second message of random access according to the determined data amount ([0150] “In step S413, the eNB 200 transmits the Msg2 (random access response) to the UE 100. The eNB 200 may transmit the information for transmitting the Msg3 plural times to the UE 100 by the Msg2. Such information may be configuration information and/or activation instructions of semi-persistent scheduling (SPS).”), 
wherein the second message of random access indicates uplink resources for transmitting the comprised uplink CCCH SDU by the user equipment ([0150] “the eNB 200 transmits an uplink grant indicating the uplink resource (time/frequency resource) allocated to the UE 100 by the Msg2.”), and a data amount allowable to be transmitted via the uplink resources is greater than or equal to a data amount of the comprised uplink CCCH SDU third message of random access (This will be discussed in view of Chen.); and 

It is noted that while disclosing a RA procedure with a data size, Fujishiro does not specifically teach about an allowable data amount greater than or equal to a data amount. It, however, had been known before the effective filing date of the instant application as shown by Chen as follows; 
a data amount allowable to be transmitted via the uplink resources is greater than or equal to a data amount of the uplink CCCH SDU third message of random access ([Chen, 0446] “the minimum size of UL grant provided by NW for Msg3 transmission is equal or larger than the size of CCCH SDU” See last Par. on P29 and first Par. on P30 of Chen245.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Fujishiro by using the features of Chen in order to reduce latency and allow effective wireless communications between two network entities such that “The method also includes the UE transmitting the system information request message to the base station through CCCH” [Chen, 0005].

Regarding claim 35, it is an electronic device claim corresponding to the method claim 1, except “a processor, and a memory for storing instructions executable by the processor” ([0054 and Fig. 2] “FIG. 2 is a diagram illustrating a configuration of the UE 100 (radio terminal). The UE 100 includes a receiver 110, a transmitter 120, and a controller 130.”, and [0057] “The controller 130 includes at least one processor and 

With respect to dependent claims:
Regarding claim 2, the method according to claim 1, wherein the first indication information is information on time/frequency resources used by the user equipment to send the first message of random access ([0084 and Fig. 7] “In step S1004, the UE 100 selects the PRACH resource corresponding to its own enhanced coverage level.”, and [0081] “The PRACH resource includes a radio resource (time/frequency resource)”).

Regarding claim 3, the method according to claim 1, wherein the first indication information is an index of a preamble comprised in the first message of random access ([0172 and Fig. 14] “the UE 100 performs the preamble transmission twice within a predetermined time. The predetermined time may be one subframe time or one radio frame time. Two PRACH resource pools #1 and #2 corresponding to two-time preamble transmission are provided.”).

Regarding claim 5, the method according to claim 1, wherein the first indication information is a payload carried by a preamble comprised in the first message of random access ([0091] “The early data transmission is a transmission method for transmitting data (user data) using a predetermined message during the random access procedure. The predetermined message is at least one of the Msg1 (random access preamble)”).
Regarding claim 11, the method according to claim 10, wherein determining, according to the first indication information, the data amount of the uplink CCCH SDU comprised in the third message of random access to be sent by the user equipment comprises: determining, according to information on time/frequency resources where the first message of random access is located, the data amount of the uplink CCCH SDU comprised in the third message of random access to be sent by the user equipment (See Fig. 14 for time/frequency resource allocation for data transmission. Chen was discussed for CCCH SDU.).

Regarding claim 12, the method according to claim 10, wherein determining, according to the first indication information, the data amount of the uplink CCCH SDU comprised in the third message of random access to be sent by the user equipment comprises: determining, according to an index of a preamble comprised in the first message of random access, the data amount of the uplink CCCH SDU comprised in the third message of random access to be sent by the user equipment ([0172 and Fig. 14] “the UE 100 performs the preamble transmission twice within a predetermined time. The predetermined time may be one subframe time or one radio frame time. Two PRACH resource pools #1 and #2 corresponding to two-time preamble transmission are provided.”).

Regarding claim 14, the method according to claim 10, wherein determining, according to the first indication information, the data amount of the uplink CCCH SDU comprised in the third message of random access to be sent by the user equipment 

Regarding claim 36, an electronic device, comprising: a processor, and a memory for storing instructions executable by the processor, wherein the processor is configured to execute the resource allocating method according to claim 10 ([0061 and Fig. 3] “The controller 230 includes at least one processor and memory. The memory stores a program executed by the processor and information used for processing by the processor.”). 

Claim(s) 4 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 2020/0187245, “Fujishiro”) in view of Chen et al. (US 2019/0124715, “Chen”) and its provisional application 62/576245 (“Chen245”) and further in view of Kim et al. (US 2021/0360730, “Kim”).
Examiner’s note: in what follows, references are drawn to Fujishiro unless otherwise mentioned.
Regarding claim 4, it is noted that while disclosing a RA procedure with a data size, Fujishiro does not specifically teach about a preamble group. It, however, had 
the method according to claim 1, wherein the first indication information is information on a preamble group to which a preamble comprised in the first message of random access belongs ([Kim, 0166] “There are two possible groups defined and one is optional. If both groups are configured the size of message 3 and the pathloss are used to determine which group a preamble is selected from. The group to which a preamble belongs provides an indication of the size of the message 3”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Fujishiro by using the features of Kim in order to optimize data packet transmissions such that “transmitting a message 3 (MSG3) of a random access procedure to a network when an early data transmission (EDT) triggering condition for transmission via the MSG3 is fulfilled” [Kim, 0007].

Regarding claim 13, the method according to claim 10, wherein determining, according to the first indication information, the data amount of the uplink CCCH SDU comprised in the third message of random access to be sent by the user equipment comprises: determining, according to information on a preamble group to which a preamble comprised in the first message of random access belongs, the data amount of the uplink CCCH SDU comprised in the third message of random access to be sent by the user equipment ([Kim, 0166] “There are two possible groups defined and one is optional. If both groups are configured the size of message 3 and the pathloss are used 
The rational and motivation for adding this teaching of Kim is the same as for claim 4.

Claim(s) 6 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 2020/0187245, “Fujishiro”) in view of Chen et al. (US 2019/0124715, “Chen”) and its provisional application 62/576245 (“Chen245”) and further in view of Sung et al. (US 2017/0231012, “Sung”).
Examiner’s note: in what follows, references are drawn to Fujishiro unless otherwise mentioned.
Regarding claim 6, it is noted that while disclosing a RA procedure with a data size, Fujishiro does not specifically teach about encoding a preamble. It, however, had been known before the effective filing date of the instant application as shown by Sung as follows;
the method according to claim 1, wherein the first indication information is information on a scrambling code associated with a preamble comprised in the first message of random access ([Sung, 0061] “the terminal may encode a preamble and a message and may transmit the encoded preamble”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Fujishiro by using the features of Sung in order to achieve efficient and effective wireless communications during a random access procedure such that “to set a message to correspond to the message 

Regarding claim 15, the method according to claim 10, wherein determining, according to the first indication information, the data amount of the uplink CCCH SDU comprised in the third message of random access to be sent by the user equipment comprises: determining, according to information on a scrambling code associated with a preamble comprised in the first message of random access, the data amount of the uplink CCCH SDU comprised in the third message of random access to be sent by the user equipment ([Sung, 0061] “the terminal may encode a preamble and a message and may transmit the encoded preamble”), and [Sung, 0063] “the terminal may set a specific bit of the terminal as a prefix bit. The prefix bit is a bit that enables the base station to identify and determine applications associated with the decoded message. For example, the prefix bit may be associated with a scheduling request. In this case, the terminal transmits a message that includes size information of a desired resource block together with the prefix bit. The size of the resource block is associated with a size of a subsequent message to be transmitted.”).
The rational and motivation for adding this teaching of Sung is the same as for claim 6.

Claim(s) 7, 9, 16 and 39 rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 2020/0187245, “Fujishiro”) in view of Chen et al. (US 2019/0124715, “Chen”) and its provisional application 62/576245 (“Chen245”) and further in view of Takahashi et al. (US 2018/0302929, “Takahashi”).
Examiner’s note: in what follows, references are drawn to Fujishiro unless otherwise mentioned.
Regarding claim 7, it is noted that while disclosing a RA procedure with a data size, Fujishiro does not specifically teach about indicating data size of CCCH SDU and MAC header. It, however, had been known before the effective filing date of the instant application as shown by Takahashi as follows;
the method according to claim 1, 
wherein the first indication information indicates a type of the data amount of the uplink CCCH SDU comprised in the third message of random access (This alternative is not examined.); or
the first indication information indicates a data amount of the uplink CCCH SDU and a media access control (MAC) header comprised in the third message of random access (See [Takahashi, Fig. 8] S102 “Is message size (CCCH SDU + MAC Header) equal to message size of group C?”, and [Takahashi, 0114] “In step S102, the UE determines whether or not the message size (CCCH SDU+MAC header) to be transmitted is equal to the message size of the Group C.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Fujishiro by using the features of Takahashi in order to dynamically adapt different CCCH SDU sizes such that “the user equipment including a selection unit configured to select a random access signal group 

Regarding claims 9 and 39, the method according to claim 1 and the electronic device according to claim 35, respectively, further comprising: 
before sending the first message of random access to the base station (See [Takahashi, Fig. 8] which depicts a selection of a preamble before sending the selected preamble. Takahashi’s determination for a preamble from Group C, B and A is considered to be equivalent to the recited determining data size.) determining data amount ranges according to a plurality of preset data amounts (See [Takahashi, Fig. 8] for selection of a preamble from Groups A, B and C depending on its message size (CCCH SDU + MAC Header); 
determining whether the data amount of the third message of random access is equal to any one of the plurality of preset data amounts (See [Takahashi, Fig. 8] S102 and S103); 
in response to that the data amount of the third message of random access is not equal to any one of the plurality of preset data amounts, determining a data amount range in which the data amount of the third message of random access is located (See [Takahashi, Fig. 8] From S102 to S103 if an answer of S102 is no and then from S103 to S106 if an answer of S103 is no. These procedures depicted in Fig. 8 are considered to be equivalent to the recited determining a data amount range.); and 
taking an upper limit value of the determined data amount range as the data amount of the third message of random access (if an answer of S102 is no, the 
The rational and motivation for adding this teaching of Takahashi is the same as for claim 7.

Regarding claim 16, the method according to claim 10, wherein determining, according to the first indication information, the data amount of the uplink CCCH SDU comprised in the third message of random access to be sent by the user equipment comprises: determining, according to the first indication information, a type of the data amount of the uplink CCCH SDU comprised in the third message of random access (This alternative is not examined.); or determining, according to the first indication information, a data amount of the uplink CCCH SDU and a MAC header comprised in the third message of random access (See [Takahashi, Fig. 8] S102 “Is message size (CCCH SDU + MAC Header) equal to message size of group C?”, and [Takahashi, 0114] “In step S102, the UE determines whether or not the message size (CCCH SDU+MAC header) to be transmitted is equal to the message size of the Group C.”).
The rational and motivation for adding this teaching of Takahashi is the same as for claim 7. 

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411